Opinión concurrente y disidente del
Juez Asociado Señor Alonso Alonso,
a la cual se unen el Juez Presidente Señor Pons Núñez y la Juez Asociada Señora Naveira de Rodón.
Concurro con el resultado a que llega la opinión del Tribunal de que el poder otorgado en Nueva York no cumple con nuestras normas jurídicas. No comparto, sin embargo, fun-damentos conceptuales e interpretaciones del Código Civil que hace el Tribunal para llegar a dicha conclusión.
*557Contrario a lo expresado en la opinión del Tribunal, sos-tengo que se puede otorgar un poder, bien sea general o especial, que contenga una descripción general del negocio o acto a realizarse sin tener que hacer referencia al inmueble ganancial objeto de éste.
El Art. 1604 del Código Civil, 31 L.P.R.A. see. 4425, dispone en lo pertinente que “[p]ara transigir, enajenar, hipotecar o ejecutar cualquier otro acto de riguroso dominio se ne-cesita mandato expreso”. (Énfasis suplido.) Como se des-prende del Art. 1604, supra, lo que se requiere es que el mandato sobre el “acto” de dominio sea expreso. Ello no re-quiere que se identifique la exactitud del objeto o inmueble específico que se va a enajenar, transigir, hipotecar o ejecu-tar.
La regla de interpretación restrictiva del contenido del mandato, cuando el mismo es para conferir la facultad para realizar actos de riguroso dominio, es necesaria para cerrar la posibilidad de que el mandatario traspase los límites de los poderes conferidos. Banco de San Juan v. Registrador, 103 D.P.R. 417 (1975). Estos poderes específicos se refieren, sin embargo, a la mención de los actos permitidos y no al requi-sito de la descripción del bien a ejecutarse o transigirse. Por esta razón es que nuestro ordenamiento considera el que se puedan otorgar poderes sobre propiedades futuras autori-zando el acto sin especificar el bien, pues al momento de su otorgamiento éste se desconoce.
De igual manera, en el caso de bienes gananciales el Art. 1313 del Código Civil, 31 L.P.R.A. see. 3672, no requiere que se indique el bien específico que se autoriza a enajenar, sino que medie un consentimiento escrito y expreso. Cumplidos estos dos (2) requisitos sobre el consentimiento, no es nece-sario que se señale el bien o bienes específicos autorizados a enajenarse. Aguilú v. Sociedad de Gananciales, 106 D.P.R. 652 (1977); Quintana Tirado v. Longoria, 112 D.P.R. 276 *558(1982); Silva Ramos v. Registrador, 107 D.P.R. 240 (1978); Padró Collado v. Espada, 111 D.P.R. 56 (1981).
Lo expuesto en las págs. 552 y 553 de la opinión del Tribunal sobre los diferentes tipos de mandatos complica las clasi-ficaciones existentes expuestas en el Código Civil y por los tratadistas.
La economía de Puerto Rico es una abierta. Miles son las transacciones económicas que se realizan entre personas y entidades de todos los países del mundo y entre millones de compatriotas que viven en Estados Unidos y en Puerto Rico. Además, muchas de las transacciones económicas interna-cionales se hacen con personas o entidades de países cuyas disposiciones sobre el mandato son de estirpe civilista simi-lares a las nuestras, tales como: España, México, Brasil, Colombia, Costa Rica, Chile, Ecuador, El Salvador, Guatemala, Honduras, Nicaragua, Panamá, Paraguay, Perú, República Dominicana, Uruguay, Venezuela, Argentina y Canadá, para sólo mencionar algunos.
Dada esta realidad, la tendencia contemporánea es ajus-tar las normas jurídicas del mandato para lograr una mayor uniformidad jurídica que haga viable este tráfico económico internacional.
Nó debemos dar la espalda a esta realidad ni a unas dis-posiciones del Código Civil claras y precisas que van a tono con la misma, y hacer interpretaciones que no concuerdan con la realidad jurídica, social y económica del momento y del futuro.
Por último, me preocupa que la opinión del Tribunal no exprese si su dictamen es prospectivo a retroactivo. ¿Qué ocurre con los miles de poderes otorgados bajo las normas vigentes?